                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

June E. Williams,                   )
                                    )
                     Plaintiff,     )
                                    )                      Civil Action No. 4:18-cv-03228-TMC
       v.                           )
                                    )                                    ORDER
Andrew M. Saul, Commissioner of     )
Social Security Administration,1    )
                                    )
                     Defendant.     )
___________________________________ )

        Plaintiff June E. Williams brought this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for Disability Insurance Benefits (“DIB”) pursuant to the Social Security Act.

(ECF No. 1). This matter is before the court for review of the Report and Recommendation

(“Report”) of the United States Magistrate Judge, made in accordance with 28 U.S.C. §

636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 19). The Report

recommends that the court affirm the Commissioner’s decision denying Williams’ claim for DIB.

Id. at 42. Plaintiff, who is represented by counsel, was notified of her right to file objections to

the Report. (ECF. No. 19-1). However, Plaintiff has not filed any objections to the Report, and

the time to do so has now run.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a


1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019. Pursuant to
Fed. R. Civ. P. 25(d), Saul should be substituted for Nancy Berryhill.
timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 19), which is incorporated herein by reference. Accordingly, the

Commissioner’s final decision is AFFIRMED.

         IT IS SO ORDERED.


                                                           s/Timothy M. Cain
                                                           Timothy M. Cain
                                                           United States District Judge

Anderson, South Carolina
February 20, 2020




                                               2
